      Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 1 of 11



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Linnea M Gashi-Doberdoli,                        No. CV-18-00483-TUC-RM
10                 Plaintiff,                         ORDER
11   v.
12   DT Automotive Center Incorporated, et al.,
13                 Defendants.
14
15         On January 18, 2019, a telephonic Case Management Conference was held before
16   Judge Márquez’s law clerk, with counsel for Plaintiff Linnea Gashi-Doberdoli and
17   Defendants DT Automotive Center Incorporated, Truwest Credit Union, America First
18   Credit Union, Tucson Federal Credit Union, Experian Information Solutions Incorporated,
19   and Transunion LLC in attendance. Prior to the Conference, the parties prepared a Joint
20   Case Management Report pursuant to Rule 26(f) of the Federal Rules of Civil Procedure.
21   On the basis of the Conference and the Joint Case Management Report, and pursuant to
22   Rule 16(b) of the Federal Rules of Civil Procedure,
23         IT IS HEREBY ORDERED:
24             1. Mandatory Initial Discovery Pilot Project.    This case is subject to the
25                Mandatory Initial Discovery Pilot Project (“MIDP”) implemented by
26                General Order 17-08. The parties must comply with the requirements of the
27                MIDP, and need not make the initial disclosures required by Federal Rule of
28                Civil Procedure 26(a).
         Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 2 of 11



 1              2. Joining Parties and Amending Pleadings. The deadline for joining parties
 2                 and amending pleadings is April 11, 2019. Amended pleadings must comply
 3                 with Fed. R. Civ. P. 15.
 4              3. Expert Disclosures. The deadline for disclosure of the areas/topics of expert
 5                 testimony is April 15, 2019. The deadline for disclosure of Plaintiff’s initial
 6                 expert testimony pursuant to Fed. R. Civ. P. 26(a)(2) is May 1, 2019. The
 7                 deadline for disclosure of Defendant’s initial expert testimony pursuant to
 8                 Fed. R. Civ. P. 26(a)(2) is June 28, 2019. Disclosure of rebuttal expert
 9                 testimony shall be completed no later than July 30, 2019. Rebuttal experts
10                 shall be limited to responding to opinions stated by initial experts.
11              4. Discovery. All discovery, including depositions of parties and witnesses,
12                 shall be completed by all parties no later than October 11, 2019. Final
13                 supplementation of MIDP responses must also be completed by that date.1
14                 Written discovery must be served sufficiently in advance of this deadline to
15                 allow time for the opposing party to answer and for the requesting party to
16                 complete any additional discovery made necessary by the answers.
17                    a. Pursuant to Rule 5.2 of the Local Rules of Practice of the United States
18                        District Court for the District of Arizona (“LRCiv”), the parties shall
19                        file a Notice of Service of discovery papers with the Clerk of the
20                        Court, rather than copies of actual disclosures.
21                    b. Discovery shall be governed by the limitations set forth in the Federal
22                        Rules of Civil Procedure.       Leave of Court is required for any
23                        divergence from the Federal Rules.
24                    c. Notwithstanding LRCiv. 7.3, the parties may mutually agree in
25                        writing, without court approval, to extend the time provided for
26   1
            General Order 17-08 implements the MIDP and should be reviewed carefully. It
     requires parties to timely supplement their MIDP responses as new information is
27   discovered. Parties who fail to timely disclose relevant information will be precluded from
     using it in the case and may be subject to other sanctions. Parties who unreasonably
28   postpone disclosure of relevant information to the end of the discovery period will also be
     subject to sanctions.

                                                 -2-
     Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 3 of 11



 1                   discovery responses in Fed. R. Civ. P. 33, 34, and 36, but such agreed-
 2                   upon extensions shall not alter or extend the deadlines set forth in this
 3                   Order.
 4                d. The parties shall not file written discovery motions without leave of
 5                   Court. In the event of a dispute over discovery matters, the parties
 6                   must engage in personal consultation regarding the dispute and must
 7                   make a sincere effort to resolve the conflict expeditiously. See LRCiv.
 8                   7.2(j). If a discovery dispute cannot be resolved despite the parties’
 9                   sincere efforts, counsel should jointly call the Judge’s law clerk at
10                   (520) 205-4621 and provide a brief summary of the dispute and the
11                   party’s respective positions.    Depending upon the nature of the
12                   dispute, the Court may set a telephonic conference, order written
13                   briefing, or decide the dispute without conference or briefing. Any
14                   briefing ordered by the Court shall comply with LRCiv. 7.2(j).
15                   Absent extraordinary circumstances, the Court will not entertain
16                   discovery disputes after the deadline for completion of discovery.
17                   Delay in presenting discovery disputes for resolution is not a basis for
18                   extending discovery deadlines.
19                e. The parties and counsel are reminded of their duty under Fed. R. Civ.
20                   P. 26(e) to supplement all Rule 26(a) disclosures and responses to
21                   discovery requests, and their duty under General Order 17-08 to
22                   supplement their MIDP responses.
23          5. Dispositive Motions.    Dispositive motions shall be filed on or before
24             November 11, 2019.
25                a. All motions, memoranda, and pleadings submitted for the Court’s
26                   review and decision must comply in all respects with the Federal
27                   Rules of Civil Procedure and the Local Rules. The parties are advised
28                   to pay particular attention to LRCiv. 7.2 and 56.1. Non-compliance


                                            -3-
     Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 4 of 11



 1                    with the Local Rules or failure to timely file required answering
 2                    memoranda may result in the summary disposition of a motion
 3                    pursuant to LRCiv. 7.2(i).
 4                b. Absent leave of Court, each party shall file no more than one motion
 5                    for summary judgment under Fed. R. Civ. P. 56.
 6                c. Any filing which is submitted with more than one exhibit must be
 7                    accompanied by a Table of Contents and indexed with tabs
 8                    corresponding to the Table of Contents.
 9                d. Regarding courtesy copies of documents for chambers, the parties are
10                    directed to review the Court’s Electronic Case Filing Administrative
11                    Policies    and     Procedures     Manual,     available    online     at
12                    http://www.azd.uscourts.gov/sites/default/files/documents/adm%
13                    20manual.pdf. Pursuant to Section II(D) of that Manual, courtesy
14                    copies should be printed directly from CM/ECF.
15          6. Good Faith Settlement Negotiations. The parties are encouraged to discuss
16             settlement at all times during the pendency of this litigation. The Court will
17             set a settlement conference before a Magistrate Judge upon request of the
18             parties. Counsel shall file a brief Joint Settlement Status Report (containing
19             no specific settlement terms or offers) on or before July 18, 2019, and every
20             60 days thereafter. The parties shall promptly notify the Court if settlement
21             is reached during the course of this litigation.
22          7. Joint Proposed Pretrial Order. A Joint Proposed Pretrial Order shall be filed
23             within thirty (30) days after resolution of any dispositive motions filed. If no
24             such motions are filed, a Joint Proposed Pretrial Order will be due on or
25             before December 11, 2019. The content of the Joint Proposed Pretrial Order
26             shall include, but not be limited to, that prescribed in the Form of Pretrial
27             Order attached hereto. Preparation and filing of the Proposed Final Pretrial
28             Order in accordance with the requirements of this Order will be deemed to


                                             -4-
     Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 5 of 11



 1             satisfy the disclosure requirements of Rule 26(a)(3) of the Federal Rules of
 2             Civil Procedure. The parties must exchange drafts of the Joint Proposed
 3             Final Pretrial Order at least fourteen (14) days before the submission
 4             deadline. The Plaintiff(s) must initiate communications concerning the Joint
 5             Proposed Final Pretrial Order.
 6                       a. Pursuant to Federal Rule of Civil Procedure 37(c), the Court
 7                           will not allow the parties to offer any exhibit, witness, or other
 8                           evidence that was not (a) disclosed in accordance with the
 9                           provisions of this Order and the Federal Rules of Civil
10                           Procedure, and (b) listed in the Proposed Final Pretrial Order,
11                           unless the offering party can show good cause as to why such
12                           party failed to comply with these requirements.
13                       b. The parties must exchange exhibits to be used at trial at least
14                           fourteen (14) days before the submission deadline for the Joint
15                           Proposed Final Pretrial Order.     Any exhibit not marked and
16                           exchanged at this meeting may be precluded at trial. The
17                           exhibits must be numbered and marked in accordance with the
18                           instructions found at www.azd.uscourts.gov under “Judges’
19                           Information/Orders, Forms & Procedures/Standard Procedures
20                           Used by All Tucson Judges.” The exhibit numbers must
21                           correspond to exhibit numbers listed in the Joint Proposed
22                           Final Pretrial Order.
23          8. Final Pretrial Conference. The parties who will be trying the case shall
24             appear at the Final Pretrial Conference, to be set by later Order of the Court.
25          9. Sanctions for Failure to Meet Deadlines. The parties and their counsel are
26             cautioned that the deadlines set in this Scheduling Order shall be strictly
27             enforced and may be modified only for good cause and with leave of Court.
28             The parties are warned that failure to meet any of the deadlines in this Order


                                             -5-
     Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 6 of 11



 1             or in the Federal or Local Rules without substantial justification may result
 2             in sanctions, including dismissal of the action or entry of default. Motions
 3             for extensions of any of the deadlines set forth above must be filed prior to
 4             the expiration of the deadline(s) that the movant seeks to extend.
 5       Dated this 18th day of January, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -6-
          Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 7 of 11




 1
 2
 3
 4
 5                            IN THE UNITED STATES DISTRICT COURT
 6                                  FOR THE DISTRICT OF ARIZONA
 7
     ,                                                  No.
 8
                              Plaintiff,
 9                                                      JOINT PROPOSED FINAL
10   v.                                                 PRETRIAL ORDER

11   ,

12                            Defendant.

13            The following is the Joint Proposed Final Pretrial Order to be considered at the
14   Final Pretrial Conference.
15   A.       TRIAL COUNSEL FOR THE PARTIES
16            Plaintiff(s):
17            Defendant(s):
18            Include mailing addresses, office phone numbers, fax numbers, and email
19            addresses.
20   B.       STATEMENT OF JURISDICTION
21            Cite the statute(s) that gives the Court jurisdiction, and whether jurisdiction is
22            disputed.
23                   (E.g.: Jurisdiction in this case is based on diversity of citizenship under
24                   Title 28 U.S.C. § 1332. Jurisdiction is (not) disputed.)
25   C.       STIPULATIONS AND UNCONTESTED FACTS AND LAW
26               1. List all material facts that are admitted by the parties and will require no
27                   proof.
28               2. List all material facts that, although not admitted, will not be contested at
      Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 8 of 11




 1               trial by evidence to the contrary.
 2           3. List all issues of law that are uncontested and stipulated to by the parties.
 3   D.   CONTESTED ISSUES OF FACT AND LAW
 4           1. List all material issues of fact to be tried and decided, stating each issue of
 5               fact separately and setting forth, in specific terms, each party’s contention
 6               with respect to the issue of fact.
 7                      (E.g.: Factual Issue # 1: Whether Plaintiff used due care in crossing
 8                      the road.
 9                      Plaintiff Contends: Plaintiff looked both ways before crossing the
10                      street…. Defendant Contends: Plaintiff ran into the street without
11                      looking….)
12           2. List all issues of law to be determined, stating each issue of law separately
13               and setting forth, in specific terms, each party’s contention with respect to
14               the issue of law.
15                      (E.g.: Legal Issue # 1: Whether Plaintiff’s suit is barred by the
16                      doctrine of laches. Plaintiff Contends:…. Defendant Contends:….)
17   E.   LISTS OF WITNESSES
18        Each party shall separately list the names (and, if not previously disclosed, the
19        telephone numbers and addresses) of witnesses, separately identifying those that
20        the party expects to present at trial and those it may call if the need arises. For
21        each witness, state whether the witness is a fact or expert witness and provide a
22        brief description of the witness’s testimony.
23   F.   LISTS OF EXHIBITS
24           1. Provide a numbered list of all exhibits that the parties agree are admissible
25               in evidence. List Plaintiff’s and Defendant’s exhibits separately, provide
26               sufficient information to identify the exhibit, and separately identify those
27               items that the party expects to offer and those it may offer if the need arises.
28
                                                -2-
      Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 9 of 11




 1           2. Provide a numbered list of all exhibits for which the parties have reached
 2              stipulations, including a brief description of the stipulation reached. List
 3              Plaintiff’s and Defendant’s exhibits separately, provide sufficient
 4              information to identify the exhibit, and separately identify those items that
 5              the party expects to offer and those it may offer if the need arises.
 6           3. Provide a numbered list of all exhibits objected to by the party against
 7              whom the exhibit is to be offered. List Plaintiff’s and Defendant’s exhibits
 8              separately, provide sufficient information to identify the exhibit, and
 9              separately identify those items that the party expects to offer and those it
10              may offer if the need arises.
11                     (E.g.: Plaintiff’s Exhibit 1 – City Hospital records of Plaintiff from
12                     March 1, 2010 to March 22, 2010. Plaintiff expects to offer exhibit
13                     at trial. Defendant objects for lack of foundation because…. (the
14                     objection must specify the grounds for the objection.))
15           4. The parties shall include the following text in this section of the Proposed
16              Final Pretrial Order: “Each party hereby acknowledges by signing this Joint
17              Proposed Final Pretrial Order that any objections to exhibits not specifically
18              raised herein are waived.”
19   G.   DEPOSITIONS TO BE OFFERED
20           1. List the depositions that may be used at trial, identifying by page and line
21              number the portions that will be read or submitted and whether any such
22              portions are objected to. If the party against whom a deposition will be
23              offered objects to the use of any portion of the deposition, succinctly state
24              the grounds for the objection and the offering party’s position.
25              Additionally, the party offering the deposition shall provide the Court with
26              a hard copy of the offered deposition testimony. The offering party shall
27              highlight, in color, the portions of the deposition to be offered. If multiple
28
                                                -3-
      Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 10 of 11




 1               parties are offering the same deposition, only one copy of such deposition
 2               shall be provided, and such copy shall contain each party’s highlighting
 3               (each party should use a different color).
 4           2. The parties shall include the following text in this section of the Joint
 5               Proposed Final Pretrial Order: “Each party hereby acknowledges by signing
 6               this Joint Proposed Final Pretrial Order that any deposition not listed as
 7               provided herein will not be allowed, absent good cause, and that any
 8               objections not specifically raised herein are waived.”
 9   H.   MOTIONS IN LIMINE AND DAUBERT MOTIONS
10        Motions in limine and Daubert motions shall be filed separately in accordance
11        with the instructions contained in the Order Setting Final Pretrial Conference.
12   I.   LIST OF ANY PENDING MOTIONS
13        List all pending motions, if any.
14   J.   ESTIMATED LENGTH OF TRIAL
15        ___ hours for opening statements
16        ___ hours for Plaintiff’s case
17        ___ hours for Defendant’s case
18        ___ hours for rebuttal
19        ___ hours for closing arguments
20   K.   FOR A BENCH TRIAL
21        Proposed findings of fact and conclusions of law shall be filed by each party in
22        accordance with the instructions contained in the Order Setting Final Pretrial
23        Conference.
24   L.   FOR A JURY TRIAL
25        A stipulated description of the case, proposed voir dire questions, proposed jury
26        instructions, and proposed forms of verdict shall be filed in accordance with the
27        instructions contained in the Order Setting Final Pretrial Conference.
28
                                               -4-
      Case 4:18-cv-00483-RM Document 48 Filed 01/18/19 Page 11 of 11




 1   M.     CERTIFICATION
 2          The undersigned counsel for each of the parties in this action do hereby certify and
 3          acknowledge the following:
 4             1. All discovery has been completed.
 5             2. The identity of each witness has been disclosed to opposing counsel.
 6             3. Each exhibit listed herein: (a) is in existence; (b) is numbered, and (c) has
 7                 been disclosed and shown to opposing counsel.
 8             4. The parties have made all of the disclosures required by the Federal Rules
 9                 of Civil Procedure (unless otherwise previously ordered to the contrary).
10             5. The parties acknowledge that once this Joint Proposed Final Pretrial Order
11                 has been signed and lodged by the parties, no amendments to this Order can
12                 be made without leave of Court.
13   N.     ADOPTION
14          The Court may adopt this Proposed Joint Final Pretrial Order at the Final Pre-Trial
15   Conference or subsequent hearing.
16          DATED this _______ day of _________________, 20__.
17
18                        APPROVED AS TO FORM AND CONTENT
19
20   __________________________                       __________________________
21   Attorney for Plaintiff                           Attorney for Defendant
22
23
24
25
26
27
28
                                                -5-
